Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claims 1, 13, and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Park Dong Hyun (2017/041923).

For claims 1,13,and 15, Park Dong Hyun (2017/041923) discloses a method for wireless communications by a user equipment (UE), comprising: receiving scheduling for at least one channel state information (CSI) reporting transmission and at least one uplink transmission in a same slot (see Fig. 8 and par. [0169] disclosing collision of CSI reports and HARQ ACK/NACK and SR scheduled in the same subframe); determining to multiplex the at least one CSI reporting transmission and the at least one uplink transmission in the slot or to drop the at least one CSI reporting transmission or the at 
transmitting in the slot at least one of: the at least one CSI reporting transmission or the at least one uplink transmission based on the determination (see par. [0173]- [0174], disclosing transmission on the PUCCH or the PUSCH, with or without multiplexing, depending on the determination).

4.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


6.      Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park Dong Hyun in view of Ling.

For claim 30, Park Dong Hyun (2017/041923) discloses a method for wireless communications by a user equipment (UE), comprising: receiving scheduling for at least one channel state information (CSI) reporting transmission and at least one uplink transmission in a same slot (see Fig. 8 and par. [0169] disclosing collision of CSI reports and HARQ ACK/NACK and SR scheduled in the same subframe); determining to multiplex the at least one CSI reporting transmission and the at least one uplink transmission in the slot or to drop the at least one CSI reporting transmission or the at least one uplink transmission in the slot (see Fig. 8 and par. [0173]-[0176] disclosing dropping the CSI or multiplexing the CSI and the HARQ in the subframe); and
transmitting in the slot at least one of: the at least one CSI reporting transmission or the at least one uplink transmission based on the determination (see par. [0173]-[0174], disclosing transmission on the PUCCH or the PUSCH, with or without multiplexing, depending on the determination).

     For claim 30, Park Dong Hyun discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer .

7.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.    Claims 2 and 14,are  rejected under 35 U.S.C. 103 as being unpatentable over Park Dong Hyun in view of Intel corp ( EP 2880802).

   For claims 2 and 14 ,  Park Dong Hyun discloses all the subject matte of the claimed invention with the exception of  wherein the multiplexing comprises time-domain and frequency--domain multiplexing in a communications network .Intel corp ( EP 2880802) from the same or similar fields of endeavor teaches a provision of wherein the multiplexing comprises time-domain and frequency domain multiplexing ( par. [0091], i.e. time and frequency multiplexing implied by joint encoding of the HARQ ACK/NACK and the CSI reports (SP-CSI) or an aperiodic CSI (A-CSI) ).  Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use time domain and frequency domain reporting transmission as taught by Intel corp in the communications network of Park for the purpose of using the time and frequency domains. 

9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.    Claims 3-7,9,15-20,and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over  Park Dong Hyun in view of Zhanping et al. (2017/135090).

  For claims 3-7,9,15-20,and 26-29,  Park Dong Hyun also discloses wherein: the at least one CSI reporting transmission comprises at least one of: a semi- persistent CSI (SP-CSI) or an aperiodic CSI (A-CSI) reporting transmission; and the at least one uplink transmission comprises at least one of: a scheduling request (SR), a hybrid automatic repeat request (HARQ) feedback, or a data transmission; wherein at least one of: the SP-CSI reporting, A-CSI reporting, or the data transmission is scheduled for transmission in a physical uplink shared channel (PUSCH) by a downlink control information (DCI); and the SR or HARQ feedback is scheduled for transmission in a physical uplink control channel (PUCCH); wherein the determination comprises determining to multiplex the at least one CSI reporting transmission and the HARQ feedback in the PUSCH; further comprising dropping the PUCCH; and wherein the determination further comprises determining to drop the SR in a communications network. Zhanping et al. from the same or similar fields of endeavor teaches a provision of at least one of: a semi- persistent CSI (SP-CSI) or an aperiodic CSI (A-CSI) reporting transmission; and the at least one uplink transmission comprises at least one of: a scheduling request (SR), a hybrid automatic repeat request (HARQ) feedback, or a data transmission; wherein at least one of: the SP-CSI reporting, A-CSI reporting, or the data transmission is scheduled for transmission in a physical uplink shared channel (PUSCH) by a downlink control information (DCI); and the SR or HARQ feedback is .

11. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.     Claims 8, 10-12, 20, and 22-24, are rejected under 35 U.S.C. 103 as being unpatentable over Park Dong Hyun in view of Zhanping et al. (2017/135090) further in view of Shahrokh et al. (2011/249578). 


  For claims 8,10-12,20 ,and 22-24, Park Dong Hyun in view of Zhanping et al. (2017/135090)  discloses all the subject matter of the claimed invention with the exception further comprising encoding bits for the PUSCH according to a priority . 

13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hao et al. (2022/0029686) is cited to show a system which is considered pertinent to the claimed invention.

14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476